j
2


3
u)           OFFICE OF THE ATTORNEY        GENERAL OF TEXAS
4                              AUSTIN




     Texas State Board of Dental    Exx;mriners
     311 momood lul.1~
     Austin, ‘Ce;nas




                               Re:    C atr  tian of the
                                                       w        of
                               the     g.l t e, 1943, 8ffecting
                               the pr          tic   0    deuistry.
                                   A?!?3
                                                           requesting    our
     oonstruction  of                                    islature,    relat-
     ing to the praot                                     , has been given
     our careful  cons

                                                wer the auuerous qucs-
     tiona   which you                          e gire you our construet-
                                                and feel   sure you can
                                                 regulations    concerning
                                                ed, without further as-




               Section 1 of Article   4%5Oa, as amended, provided
     that each dentist shall be registered    with the State Board
     of Dental Exaklnere on or before Am-oh 1st of each calen-
     dar year, und pay a registration    fee of $3.00.  It is our
     construction   of this portion of the &t that the annual
     fee means for the coleudar year beginning with &larch 1st
     of each year, aud that a $~..oo Pee Is required of each dsn-
     tfat Sor each par,     and SuEe is due to be paid on or before
Texas state    Board OS Dental     Examiners - page   2




the first day of each succearoive Idarch. Unless          paid   by
that time, then before his liaense is reinstated           by the
Dental Board, he Is required to pay au additional           $5.00,
plus his delinquent annuel payment.

            If a dentist ie mu delinquent for his 1943
dues, or uan delfnquent on May l&h,    rhea the x141 lar
took effect,   before he aan have his license renesed,
he must par the annual dues of $5.00, plus the $0.00
ponaltp,  and the ne* license or registration   rould ex-
pire on harch 1, 1944, at which tlale auother annual
dues vi11 be payable.

            If a dentist becoxes deliuquent because he
did not pay his dues by Marah 1, X344, before h9 aan
be reinstated,   he siust pay his &I.00 dues for 1944,
plus a w.00 peoaltr,     and the registration   oertlfi-
aate given upon said restoration     would expire on Yaroh
l# 1918..

              IYlth referewe     to ths dentists rho are in
tbe   Amed   fforoee, the last     sentence of Se&ion 2, of
,Lrticle   488oa readsr

             *Provided,   horwer,  that the requirc-
       ments governing    the paynent of anwal regls-
       &ration fees and penatties    for late regis-
       tration shall not apply to lieenseee     ~bo
       are on astite    duty with the Armed Forces
       of the United States of dnerlca and are
       not engaged In private or civilian     prac-
       tice .s

              Our lnterprotation      oP this exe&ion      is that 4.f
a dentist     stands the em&nation         before the Aoard and ab-
tains    his license While he is in the Armed Forces, or hav-
ing previously      obtained his license and is In the Arned
r’oroes,    he vi11 not owe any duee before bar&          1, lQ44. If,
on karoh 1, lQ44, he Is still           In said aerrioe,   he rill  not
be required to pay an7 oP the annual duem ror the year end-
ing U8rCh     1, lQ4S.     If, hoverer,    he is not In the Armed
Forces prior to iarch 1, 1944, he rill             ove the $S.oO dues
for th9 year, begiming          at that time, and will become de-
linquent on karcrh lr lQ44 , although he may enter the ser-
vice ou hareh 36, or at any time           thereafter.    IP, as a
matter of fact,      he  is   delinquent   at  the  time he  goes into
the service,      then rhen    he  cones  out,  bet’ore he osn have his
lioense relnstatod,        ho *ill   be oompellod to pay all of his
dues that rrere in arrears that bbecamedue betore he entered
the service,  together with all the penalties  that attached
before he entered the service.

            There is no specific    provision    in the statute as
to how the Board my know or determine whether a dentist
is In the serviae of the Armed Forces.         It would be eutire-
17 propert   and  we think the  best  way   to aeaertain   these
Pacts, to hare each dentist who goes into tha Armed Borcos
notify the Board of said fact,      and send ~,such lniormation
relative   thereto,  as the Beard might need In deterxining
the truthfulness    OP the dentist’s   represeutatkona.      If, as
a matter of foot, a dentist Is in the Armed foraea on or
before Liarch 1st of anJ year,     and remains until after March
1st of Said year, he cannot be jade to pey the $s.OO regis-
tration  fee for said year, neither oan he be made to pay
 the $S.OO penalty Por having Sailed to register.

          We trust that that we have said sul’f’ioiently
answers iour inquiry.  If there is any further informitlon
desired,.   let   us know.



                                  Very truly   yours

                                                         TFXAS



                                           Gee.   il.   lkaraus
                                                  lsai stant